Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-4,9 and 10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
On line 10 of claim, it is recited that the impeller assembly includes “openings in the interior walls at a radial distance from a center of the cavity”.  Since this “opening” is on a curved surface, it is not clear if this “radial distance” is referring to the distance A or the distance B in the marked-up figure below.

    PNG
    media_image1.png
    767
    809
    media_image1.png
    Greyscale

the interior walls extendinq toward the center of the cavity to meet the floor of the base not more than 25% of the radial distance to the center of the cavity”.  
Because we don’t know how to measure “the radial distance”, we also don’t know how to measure if something is “25% of the radial distance”.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1,3,4,9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Urschel Patent No. (3,139,127) "Urschel" in view of Bucks Patent No. (US 10,265,877 B2) "Bucks" and Blendtec model ES3.
Regarding claim 1, Urschel teaches (Figures 1-8) a slicing machine for slicing products, the slicing machine comprising: a cutting head (4) having an annular shape that defines an axis of the cutting head (4) (Col. 2, lines 67-68 and Figure 3 indicate a stationary cutter (4) supported from the frame), the cutting head (4) having at least one knife at a perimeter thereof and extending radially inward of the cutting head (4), as shown in Figures 5 and 9; 
and an impeller assembly (5) coaxially mounted within the interior of the cutting head (4) for rotation about the axis of the cutting head (4) in a rotational direction relative to the cutting head (4) (Col. 2, lines 68-70 indicate a rotatable carriage (5) 
Urschel's slicing machine comprises four tubular guides, and therefore are not an odd number. However, Bucks teaches (Figures 6 and 7) a similar slicing machine comprising an odd number of guides (311, 312, 313), as shown in Figures 6 and 7. It would have been obvious to modify Urschel's tubular guides to be an odd number, as taught by Bucks, since such a modification would result in a more optimal potato cutting operation due to the impeller's dimensions catering the average range of potato diameter, 2" -4", in the industry.
Urschel’s interior walls (between the openings 51) are not arcuate in the axial direction.  Examiner takes Official Notice that it is well known for food processing equipment such as this to curve their corners slightly, so that old food bits do no accumulate in the sharp corners.  An example of this is Examiner’s 10+ year old 

    PNG
    media_image2.png
    575
    425
    media_image2.png
    Greyscale

It would have been obvious to one of ordinary skill to have further modified Urschel by making the interior walls curve to meet the floor less than 25% of the radial distance between the center axle and the interior walls, as taught by Blendtec and many others, in order to make it easier to clean.

Regarding claims 9 and 10, A method of using the slicing machine of claim 1 to produce slices or chips of a lattice type, the method comprising: rotating the impeller assembly (5); supplying products to the impeller assembly (5) (Urschel's Col. 7, lines 71-75 indicate a hopper feeding product to the rotatable carriage (5)); delivering the products to the perimeter of the cutting head (4) through action of rotating the impeller assembly (5) (Urschel's Col. 2, lines 68-70 indicate a rotatable carriage (5) disposed in and feeding to the cutter assembly) and the delivering means (Urschel's Col. 6, lines 1-7 indicate tubular guides (46) rotate the products out); and slicing the products with the corrugated knife to produce the slices or chips of the lattice type, wherein the products are food products (Urschel's Col. 1, lines 8-11 indicate a machine for cutting food product into slices or chips of the lattice type).

Claims 5-8 are allowed.

Claim 2 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Applicant’s arguments with respect to the claims have been considered but are moot because the new ground of rejection relies on a reference not applied in the previous prior rejection of record.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kenneth E Peterson whose telephone number is (571)272-4512.  The examiner can normally be reached on Monday-Thursday, 7:30AM to 5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrea L Wellington can be reached on 571-272-4483.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KENNETH E PETERSON/Primary Examiner, Art Unit 3724